Exhibit 10.3






=========================================================================================================================================


FORM OF


NEBIDO


CONTINGENT CASH CONSIDERATION AGREEMENT


by and between


ENDO PHARMACEUTICALS HOLDINGS INC.

and


AMERICAN STOCK TRANSFER & TRUST COMPANY


as


Paying Agent


___________


Dated as of [    ], 2009


___________






=========================================================================================================================================
 

--------------------------------------------------------------------------------


 

 
TABLE OF CONTENTS


Page


Section 1.
Appointment of Paying Agent
2
Section 2.
No Certificates
2
Section 3.
Registration by the Paying Agent
2
Section 4.
Rights of Nebido CCCP Holder
2
Section 5.
Non-transferability
3
Section 6.
Transfer of Nebido CCCPs
3
Section 7.
Payment Procedures
4
Section 8.
Notices to the Company and Paying Agent
11
Section 9.
Supplements and Amendments; Actions
12
Section 10.
Enforcement of Rights of Holders
13
Section 11.
Company May Consolidate, Etc.
13
Section 12.
Certain Rights of the Paying Agent
15
Section 13.
Designation; Removal; Successor Paying Agent
17
Section 14.
Successors
18
Section 15.
Termination; Effect of Termination
18
Section 16.
Governing Law
18
Section 17.
Benefits of this Agreement
18
Section 18.
Counterparts
19
Section 19.
Headings
19
Section 20.
Additional Covenants
19
Section 21.
Negotiation; Arbitration
19

 
 
 

 
i

--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS


Agreement
1
Approval Deadline
5
Approval Non-Compliance Certificate
9
Approval With Label Compliance Certificate
5, 6
Approval With Label Milestone
5
Approval With Label Milestone Date
5
Approval With Label Payment Amount
5
Approval Without Label Compliance Certificate
5
Approval Without Label Milestone
6
Approval Without Label Milestone Date
6
Approval Without Label Payment Amount
6
Board Resolution
12
Company
1
Co-Paying Agents
2
Determinations
11
Effective Time
1
Escrow Amount
1
FDA
5
Holder
2
IFRS
8
Indevus
  1 
Indevus Common Stock
1 
Merger
1
Merger Agreement
1
Merger Sub
1
Nebido CCCP
1
Net Sales
7
Net Sales Milestone
7
Net Sales Milestone Date
6
Net Sales Non-Compliance Certificate
9
Net Sales Payment Amount
7
Non-Compliance Certificate
9
Notice of Objection
10
Offer
1
Offer Closing
1
Paying Agent
1
Payment Amounts
11
Permitted Transfer
3
Release Date
4
Surviving Person
13
Termination Date
7

 
 

 
ii

--------------------------------------------------------------------------------






 
This NEBIDO CONTINGENT CASH CONSIDERATION AGREEMENT (this "Agreement"), dated as
of [  ], 2009, is entered into by and between Endo Pharmaceuticals Holdings
Inc., a Delaware corporation (the "Company"), and American Stock Transfer &
Trust Company, as Paying Agent (the "Paying Agent").
 
 
W I T N E S S E T H:
 
WHEREAS, the Company, [Merger Sub], a Delaware corporation and wholly-owned
subsidiary of the Company ("Merger Sub"), and Indfevus Pharmaceuticals, Inc., a
Delaware corporation ("Indevus"), have entered into an Agreement and Plan of
Merger, dated as of January 5, 2008 (as may be amended and restated from time to
time, the "Merger Agreement"), pursuant to which, among other things, Merger Sub
has commenced an offer (as it may be amended from time to time as permitted
under the Merger Agreement, the ''Offer'') to purchase all of the outstanding
shares of common stock, par value $0.001 per share, of Indevus (the "Indevus
Common Stock"), and, at the Effective Time (as defined in the Merger Agreement),
Merger Sub will be merged (the "Merger") with and into Indevus, with Indevus
continuing as the surviving corporation and as a wholly-owned subsidiary of the
Company;
 
WHEREAS, the consideration to be paid for each share of Ipswich Common Stock by
Merger Sub in the Offer and pursuant to the Merger Agreement includes contingent
consideration payments as hereinafter described (each, a "Nebido CCCP" and
collectively, the "Nebido CCCPs");
 
WHEREAS, each holder of [IPSWICH] Common Stock who tenders Indevus Common Stock
in the Offer or who is entitled to receive the Merger Consideration (as defined
in the Merger Agreement) will also receive one or more Nebido CCCPs in
consideration for such holder's shares of Indevus Common Stock in the amounts
and subject to the terms and conditions set forth herein;
 
WHEREAS, all things necessary have been done to make the obligations of the
Company hereunder the valid obligations of the Company, and to make this
Agreement a valid agreement of the Company, in accordance with its terms;
 
WHEREAS, at the Offer Closing (as defined in the Merger Agreement, the "Offer
Closing"), the Company will deposit $[     ] in cash (the "Escrow Amount") with
the Paying Agent, which amount is equal to the aggregate Approval With Label
Payment Amount (as defined below) payable upon the occurrence of the Approval
With Label Milestone Date (as defined below), to be held and disposed of by the
Paying Agent in accordance with this Agreement; and
 
 

--------------------------------------------------------------------------------


 
WHEREAS, the Company desires the Paying Agent to act on behalf of the Company,
and the Paying Agent is willing to make payments in satisfaction of the
Company's obligations with respect to the Nebido CCCPs as provided herein.
 
NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the Company and the Paying Agent hereby agree as follows:
 
Section 1.    Appointment of Paying Agent.  The Company hereby appoints American
Stock Transfer & Trust Company as the Paying Agent to act as agent for the
Company in accordance with the instructions hereinafter set forth in this
Agreement, and the Paying Agent hereby accepts such appointment.  The Company
may from time to time appoint additional paying agents ("Co-Paying Agent(s) ) as
it may deem necessary or desirable. The Paying Agent shall have no duty to
supervise, and shall in no event be liable for, the acts or omissions of any
such Co-Paying Agents.  In the event of the appointment of a Co-Paying Agent
pursuant to this Section 1, the Company shall cause such Co-Paying Agent to
become vested with the same powers, rights, duties and responsibilities as if it
had originally been named as Paying Agent.
 
Section 2.    No Certificates.  The Nebido CCCPs shall not be evidenced by a
certificate or other instrument.
 
Section 3.    Registration by the Paying Agent.
 
(a)           The Company and the Paying Agent may deem and treat the registered
holder (the "Holder") of a Nebido CCCP as the absolute owner thereof for all
purposes, and neither the Company nor the Paying Agent shall be affected by any
notice to the contrary.
 
(b)           The Company shall cause to be kept at the Paying Agent's principal
office a register (the "Nebido CCCP Register") in which the Paying Agent shall
provide for the registration of the Nebido CCCPs.  The Nebido CCCPs shall be
registered in the names and addresses of, and in the denomination as set forth
in, the applicable letter of transmittal accompanying the shares of Indevus
Common Stock surrendered by the holder thereof in connection with the Offer or
the Merger pursuant to the Merger Agreement. A Holder may make a written request
to the Paying Agent or the Company to change such Holder's address of record in
the Nebido CCCP Register.  The written request must be duly executed by the
Holder.  Upon receipt of such written request by the Paying Agent or the
Company, the Paying Agent shall promptly record the change of address in the
Nebido CCCP Register. The Paying Agent shall provide a copy of the Nebido CCCP
Register to the Company upon request.
 
Section 4.    Rights of Nebido CCCP Holder.  Nothing contained in this
 
 
2

--------------------------------------------------------------------------------


 
Agreement shall be construed as conferring upon any Holder, by virtue of being a
Holder of a Nebido CCCP, the right to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter, or any rights of any kind or
nature whatsoever as a stockholder of the Company, either at law or in
equity.  The rights of a Holder are limited to those expressed in this
Agreement.
 
Section 5.    Non-transferability.  The Nebido CCCPs and any interest therein
shall not be sold, assigned, transferred, pledged, encumbered or in any other
manner transferred or disposed of, in whole or in part, other than through a
Permitted Transfer (as defined herein) and, in the case of a Permitted Transfer,
only in accordance with Section 6 hereof.  A "Permitted Transfer" shall mean (a)
the transfer of any or all of the Nebido CCCPs on death, by will or intestacy;
(b) transfer by instrument to an inter vivos or testamentary trust in which the
Nebido CCCPs are to be passed to beneficiaries upon the death of the trustee,
(c) transfers made pursuant to a court order of a court of competent
jurisdiction (such as in connection with divorce, bankruptcy or liquidation);
(d) if the Holder is a partnership or limited liability company, a distribution
by the transferring partnership or limited liability company to its partners or
members, as applicable; or (e) a transfer made by operation of law (such as a
merger).
 
Section 6.    Transfer of Nebido CCCPs.
 
(a)           Subject to the restrictions on transferability set forth in
Section 5 hereof, the Paying Agent shall, from time to time, register the
transfer of any outstanding Nebido CCCPs upon the Nebido CCCP Register, upon
delivery to the Paying Agent of a written instrument or instruments of transfer
and other requested documentation in form satisfactory to the Company and the
Paying Agent, duly executed by the registered Holder or Holders thereof or by
the duly appointed legal representative thereof or by a duly authorized
attorney, such signature to be guaranteed by a participant in a recognized
Signature Guarantee Medallion Program.  A request for a transfer of a Nebido
CCCP shall be accompanied by such documentation establishing satisfaction of the
conditions set forth in Section 5 hereof as may be reasonably requested by the
Company (including opinions of counsel, if appropriate).  Upon receipt of
documentation reasonably satisfactory to the Company, the Company shall
authorize the Paying Agent to permit the transfer of a Nebido CCCP.  The Paying
Agent shall not permit the transfer of a Nebido CCCP until it is so authorized
by the Company.  No transfer of a Nebido CCCP shall be valid until registered in
the Nebido CCCP Register and any transfer not duly registered in the Nebido CCCP
Register will be void ab initio. All transfers of Nebido CCCPs registered in the
Nebido CCCP Register shall be the valid obligations of the Company, representing
the same rights to receive cash as the Nebido CCCPs 
 
 
 
3

--------------------------------------------------------------------------------


transferred then entitled such transferee to receive, and shall entitle the
transferee to the same benefits and rights under this Agreement as those held by
the transferor. It is clarified that the Nebido CCCP Register will show one
position for Cede & Co which represents all the Shares held by DTC on behalf of
the street holders of the Shares as of the Effective Time and the Paying Agent
will have no responsibility whatsoever directly to the street holders with
respect to transfer of Nebido CCCP. It is also clarified that with respect to
any payments to be made under Section 7 below, the Paying Agent will accomplish
the payment to the street holders by sending one lump payment to DTC,  who will
then be required to distribute the payments to brokers and shareholders as of
the Effective Time. The Paying Agent will have no responsibilities whatsoever
with regards to distribution of payments to the street holders directly.
 
(b)           No service charge shall be made for any registration of transfer
of Nebido CCCPs.  The Paying Agent shall have no duty or obligation to take any
action under any Section of this Agreement which requires the payment by a
Holder of a Nebido CCCP of applicable taxes and charges unless and until the
Paying Agent is satisfied that all such taxes and/or charges have been paid.
 
Section 7.    Payment Procedures.
 
(a)           Escrow Amount.
 
(i)             Any amounts payable to any Holder pursuant to this Agreement
shall be paid first out of the Escrow Amount to the extent of the then remaining
Escrow Amount.
(ii)            If the Approval With Label Milestone Date or the Approval
Without Label Milestone Date (each as defined below) shall have occurred, on the
payment date set forth in any certificate delivered pursuant to Section
7(b)(i) or Section 7(c)(i) hereof, as applicable, and following the payment of
the Approval With Label Payment Amount or the Approval Without Label Payment
Amount (each as defined below), as applicable, in accordance with this Section
7, the Paying Agent shall deliver the then remaining Escrow Amount to the
Company free and clear of any interest of any Holder.
 
(iii)            Notwithstanding any other provision in this Agreement, on
December 15, 2009 (the "Release Date"), the Paying Agent shall deliver the then
remaining Escrow Amount to the Company free and clear of any interest of any
Holder; provided, however, that such delivery shall not limit or otherwise act
to diminish the obligations of the Company hereunder, including, without
limitation, any obligations to pay any amounts to Holders if and when payable.
 
(b)           Approval With Label.
 
(i)             Within 5 business days following the occurrence of the Approval
With Label Milestone Date, the Company shall deliver to the Paying Agent (A) a
certificate (the "Approval
 
 
4

--------------------------------------------------------------------------------


 
With Label Compliance Certificate") certifying that the Holders are entitled to
receive the Approval With Label Payment Amount and establishing a payment date
with respect to the Approval With Label Payment Amount that is within 5 business
days of the date of the issuance of such certificate and (B) if the Release Date
shall have occurred, an amount in cash equal to the aggregate Approval With
Label Payment Amount with respect to Nebido CCCPs held by all Holders. Upon
payment of such aggregate Approval With Label Payment Amount, no further payment
by the Company pursuant to this Agreement shall be required.
 
(ii)            "Approval With Label Milestone Date") shall mean the date on
which the Company (or any of its subsidiaries) receives an approval letter from
the U.S. Food and Drug Administration (the "FDA") with respect to its new drug
application for Nebido (as defined in the Merger Agreement), which approval
letter grants the Company the right to market and sell Nebido immediately and
provides labeling for Nebido that does not contain a "boxed warning" (as defined
in 21 CFR 201.57(c)(1)) (the "Approval With Label Milestone"); provided,
however, that, subject to Section 7(l) hereof, if the Approval With Label
Milestone Date does not occur on or before the third anniversary of the Offer
Closing (the "Approval Deadline"), the Nebido CCCPs will terminate and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease; provided, further, that in no event shall the Approval With Label
Milestone Date occur if the Approval Without Label Milestone Date shall have
already occurred.
 
(iii)           "Approval With Label Payment Amount" means an amount equal to
$2.00 per Nebido CCCP, without interest thereon, payable in cash.
 
(c)           Approval Without Label.
 
(i)             Within 5 business days following the occurrence of the Approval
Without Label Milestone Date, the Company shall deliver to the Paying Agent (A)
a certificate (the "Approval Without Label Compliance Certificate") certifying
that the Holders are entitled to receive the Approval Without Label Payment
Amount and establishing a payment date with respect to the Approval Without
Label Payment Amount that is within 5 business days of the date of such
certificate and (B) if the Release Date shall have occurred, an amount in cash
equal to the aggregate Approval Without
 
 
 
 
5

--------------------------------------------------------------------------------


Label Payment Amount with respect to Nebido CCCPs held by all Holders.
 
(ii)            "Approval Without Label Milestone Date" shall mean the date on
which the Company (or any of its subsidiaries) receives an approval letter from
the FDA with respect to its new drug application for Nebido (as defined in the
Merger Agreement), which approval letter grants the Company the right to market
and sell Nebido immediately and provides labeling for Nebido that contains a
"boxed warning" (as defined in 21 CFR 201.57(c)(1)) (the "Approval Without Label
Milestone"); provided, however, that, subject to Section 7(l) hereof, if the
Approval Without Label Milestone Date does not occur on or before the Approval
Deadline, the Nebido CCCPs will be terminated and all rights thereunder and all
rights in respect thereof under this Agreement shall cease; provided, further,
that in no event shall the Approval Without Label Milestone Date occur if the
Approval With Label Milestone Date shall have already occurred.
 
(iii)           "Approval Without Label Payment Amount" means an amount equal to
$1.00 per Nebido CCCP, without interest thereon, payable in cash.
 
(iv)           If the Approval Without Label Milestone Date shall have occurred,
within 5 business days following the occurrence of the Net Sales Milestone Date,
the Company shall, at such time, deliver to the Paying Agent (A) a certificate
(the "Net Sales Compliance Certificate") certifying that the Holders are
entitled to receive the Net Sales Payment Amount and establishing a payment date
with respect to the Net Sales Payment Amount that is within 5 business days of
the date of such certificate and (B) an amount in cash equal to the aggregate
Net Sales Payment Amount with respect to the Nebido CCCPs held by all
Holders. Upon such payment, no further payment by the Company pursuant to this
Agreement shall be required.
 
(v)            "Net Sales Milestone Date" shall mean the date following the
Approval Without Label Milestone Date on which the Company (and its
subsidiaries) publicly report audited financial statements which reflect at
least $125,000,000 in cumulative Net Sales during any four consecutive calendar
quarters ending on or prior to the fifth anniversary of the date of first
commercial sale of Nebido (the achievement of such Net Sales in such time
period, the
 
 
 
6

--------------------------------------------------------------------------------


"Net Sales Milestone" and such fifth anniversary, the "Termination Date").
 
(vi)           "Net Sales Payment Amount" means an amount equal to $1.00 per
Nebido CCCP, without interest thereon, payable in cash.
 
(vii)          "Net Sales" means, with respect to Nebido, the gross amount
invoiced by or on behalf of the Company or its affiliates, licensees or
sublicensees for Nebido sold to third parties other than licensees or
sublicensees in bona fide, arm's-length transactions, less the following
deductions, determined in accordance with the Company's standard accounting
methods as generally and consistently applied by the Company, to the extent
included in the gross invoiced sales price of the product or otherwise directly
paid or incurred by the Company, its affiliates, licensees or sublicensees
acting on its behalf with respect to the sale of such product:
 
(1)        normal and customary trade and quantity discounts actually allowed
and properly taken directly with respect to sales of the product;
 
(2)        amounts repaid or credited by reasons of defects, recalls, returns,
rebates and allowances of goods or because of retroactive price reductions
specifically identifiable to the product;
 
(3)        chargebacks, rebates (or the equivalent thereof) and other amounts
paid on sale or dispensing of the product;
 
(4)        rebates (or the equivalent thereof) and administrative fees paid to
medical healthcare organizations, to group purchasing organizations or to trade
customers in line with approved contract terms or other normal and customary
understandings and arrangements;
 
(5)        amounts payable resulting from governmental (or agency thereof)
mandated rebate programs or chargeback programs;
 
(6)        tariffs, duties, excise, sales, value-added and other taxes (other
than taxes based on income) and charges of Governmental Authorities;
 
 
7

--------------------------------------------------------------------------------


 
(7)        cash discounts for timely payment;
 
(8)        rebates paid to wholesalers for inventory management programs;
 
(9)        amounts repaid or credited or provisions made for uncollectible
amounts on previously sold products; and
 
(10)      required distribution commissions and fees (such as fees related to
services provided pursuant to distribution service agreements with major
wholesalers) payable to any third party providing distribution services to the
Company so long as such commissions and fees are consistent with the
distribution commissions and fees payable in respect to other branded
prescription products commercialized by the Company;
 
all as determined in accordance with the Company's usual and customary
accounting methods, which shall be in accordance with U.S. Generally Accepted
Accounting Principles; or in accordance with International Financial Reporting
Standards "IFRS", should the Company be required to, or elect to maintain
records and books of accounts in accordance with IFRS.  Sales from the Company
to it's affiliates, licensees or sublicensees shall be disregarded for purposes
of calculating Net Sales.  Any of the items set forth above that would otherwise
be deducted from the invoice price in the calculation of Net Sales but which are
charged to third parties shall not be deducted from the invoice price in the
calculation of Net Sales. Further:
 
(1)        In the case of any sale or other disposal of a product between or
among the Company and its affiliates, licensees and sublicensees, for resale,
Net Sales shall be calculated as above only on the value charged or invoiced on
the first arm's-length sale thereafter to a third party;
 
(2)        In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
product is paid for, if paid for before shipment or invoice; and
 
(3)        In the case of any sale or other disposal for value, such as barter
or counter-trade, of any product, or part thereof, other than in an arm's-length
transaction exclusively for
 
 
 
8

--------------------------------------------------------------------------------


 
money and excluding any patient assistance programs, Net Sales shall be
calculated as above on the value of the non-cash consideration received or the
fair market price (if higher) of the product in the country of sale or disposal.
 
             (d)         If (A) prior to the delivery of an Approval With Label
Compliance Certificate or an Approval Without Label Compliance Certificate,
events or circumstances occur that cause the Company reasonably to believe that
either or both of the Approval With Label Milestone Date or the Approval Without
Label will not and cannot occur prior to the Approval Deadline or, (B) an
approval of Nebido is obtained but the Company determines that it does not meet
the definition of an Approval With Label Milestone or Approval Without Label
Milestone, then within 30 days of the occurrence of such events or circumstances
or determination, the Company shall deliver to the Paying Agent a certificate
(the "Approval Non-Compliance Certificate") setting forth in reasonable detail
the events and circumstances underlying its belief that delivery of such
Non-Compliance Certificate is required.
 
             (e)         If, after the delivery of an Approval Without Label
Compliance Certificate, on the Termination Date the Net Sales Milestone has not
occurred, the Company shall, promptly after such time, deliver to the Paying
Agent a certificate (the "Net Sales Non-Compliance Certificate") setting forth
such fact.  Each of the Approval Non-Compliance Certificate and the Net Sales
Non-Compliance Certificate is referred to herein as a "Non-Compliance
Certificate".
 
(f)           On the applicable payment date, the Paying Agent shall pay the
applicable amount to each of the Holders (the amount to which each Holder is
entitled to receive will be based on the number of Nebido CCCPs held by such
Holder as reflected on the Nebido CCCP Register) by (i) check mailed to the
address of each Holder as reflected in the Nebido CCCP Register as of the close
of business on the last business day prior to such payment date or (ii) with
respect to Holders that are due amounts in excess of $1,000,000 in the aggregate
who have provided the Company  with wire transfer instructions in writing, the
Paying Agent will make payments by wire transfer of immediately available funds
to the account specified in such written instructions of the Company. In
addition to the notices required by Section 11 hereof, the Company shall cause
the Paying Agent, on behalf of and at the expense of the Company, to mail with
(or, in the case of payments made to Holders who have provided the paying agent
with wire instructions, at the same time as) each payment made a copy of each
Compliance Certificate (whether the Approval With Label Compliance Certificate,
Approval Without Label Compliance Certificate or a Net Sales Compliance
Certificate) to which such payment relates.  In addition, the Company shall post
a copy of such Compliance Certificate on its Internet website and issue a press
release announcing the occurrence of the applicable milestone date.
 
 
9

--------------------------------------------------------------------------------


 
(g)           The Company shall cause the Paying Agent to) promptly (and in no
event later than five business days after receipt by the Paying Agent) send each
Holder a copy of each Non-Compliance Certificate at such Holder's registered
address.
 
(h)           The Company shall be entitled to deduct and withhold, or cause to
be deducted or withheld, from any amounts otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code, or any provision of
state, local or foreign tax law. To the extent that amounts are so withheld or
paid over to or deposited with the relevant governmental entity, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Holder in respect of which such deduction and withholding was made.
 
(i)           The Paying Agent shall invest any cash held by it for payment to
the Holders as directed by the Company on a daily basis.  Any interest and other
income resulting from such investment shall promptly be paid to the Company.
 
(j)           Any cash that remains undistributed to the Holders of Nebido CCCPs
six months after applicable the payment date set forth in any Approval With
Label Compliance Certificate, Approval Without Label Compliance Certificate or
Net Sales Compliance Certificate, as applicable, shall be delivered to the
Company, upon demand, and any Holders of Nebido CCCPs who have not theretofore
received cash in exchange for such Nebido CCCPs shall thereafter look only to
the Company for payment of their claim therefor. Notwithstanding any other
provisions of this Agreement, any portion of the cash provided by the Company to
the Paying Agent that remains unclaimed after termination of this Agreement in
accordance with Section 15 hereof (or such earlier date immediately prior to
such time as such amounts would otherwise escheat to, or become property of, any
governmental entity) shall, to the extent permitted by law, become the property
of the Company free and clear of any claims or interest of any person previously
entitled thereto.
 
(k)           The Paying Agent shall keep copies of this Agreement available for
inspection by the Holders during normal business hours at its office.  The
Company shall supply the Paying Agent from time to time with such numbers of
copies of this Agreement as the Paying Agent may request.
 
(l)           Any Holder or Holders of at least 20% in the aggregate of the
outstanding Nebido CCCPs may, within 45 days of (A) receipt of any
Non-Compliance Certificate or (B) the payment of the Approval Without Label
Payment Amount, deliver a written notice to the Paying Agent and the
Company stating that such Holder or Holders object to (a "Notice of Objection")
such Non-Compliance Certificate or nonpayment of the Approval With Label Amount
(as applicable) and
 
 
 
 
10

--------------------------------------------------------------------------------


setting forth in reasonable detail each of the objections to the events or
circumstances described in the applicable Non-Compliance Certificate or the
failure to pay the Approval With Label Payment Amount (as applicable)
(collectively, the "Determinations"). If the Company does not agree with the
objections to the applicable Non-Compliance Certificate in the Objection
Certificate, the Determinations that are in dispute shall be resolved by the
procedure set forth in Section 21, which decision shall be binding on the
parties hereto and the Holders.  If no Notice of Objection is delivered to the
Paying Agent within such 45 day period, the applicable Approval With Label
Payment Amount, Approval Without Label Payment Amount, or Net Sales Payment
Amount (collectively, "Payment Amounts") to which the Non-Compliance Certificate
relates, or, in the case of the payment of the Approval Without Label Payment
Amount, the Approval With Label Payment Amount, shall not be due and payable to
the Holders, and the Company and the Paying Agent shall have no further
obligations with respect to such Payment Amount (but may have obligations with
respect to the other Payment Amounts in accordance with the terms of this
Agreement).
 
Section 8.    Notices to the Company and Paying Agent.  Any notice or demand
authorized by this Agreement to be given or made by the Paying Agent or by any
Holder to or on the Company shall be sufficiently given or made when received at
the office of the Company expressly designated by the Company as its office for
purposes of this Agreement (until the Paying Agent is otherwise notified in
accordance with this Section 8 by the Company), as follows:
 
[   ]
Fax No.:  [   ]
Attention: [   ]


and with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Fax No.: (212) 735-2000
Attention:    Eileen T. Nugent, Esq.


Any notice pursuant to this Agreement to be given by the Company or by any
Holder(s) to the Paying Agent shall be sufficiently given when received by the
Paying Agent at the address appearing below (until the Company is otherwise
notified in accordance with this Section 8 by the Paying Agent).


[  ]
Fax No.: [   ]
 
 
11

--------------------------------------------------------------------------------


 
Attention: [   ]


 
Section 9.    Supplements and Amendments; Actions.
 
(a)           Without the consent of any Holders, the Company, at any time and
from time to time, may enter into one or more amendments hereto, for any of the
following purposes:
 
(i)           to evidence the succession of another person to the Company and
the assumption by any such successor of the covenants of the Company herein;
provided that such succession and assumption is in accordance with the terms of
this Agreement;
 
(ii)           to evidence the succession of another person as a successor
Paying Agent and the assumption by any successor of the covenants and
obligations of such Paying Agent herein; provided that such succession and
assumption is in accordance with the terms of this Agreement;
 
(iii)           to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company shall consider to be for
the protection of Holders; provided that in each case, such provisions shall not
adversely affect the rights of the Holders; or
 
(iv)           to cure any ambiguity, to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein, or
to make any other provisions with respect to matters or questions arising under
this Agreement; provided that in each case, such provisions shall not adversely
affect the rights of Holders.
 
(b)           Subject to Section 9(c) hereof, with the written consent of the
Holders of not less than a majority of the then outstanding and unpaid Nebido
CCCPs delivered to the Company, the Company (when authorized by a Board
Resolution (as defined below) may enter into one or more amendments hereto for
the purpose of adding, eliminating or changing any provision of this Agreement,
if such addition, elimination or change is in any way adverse to the rights of
Holders. It shall not be necessary for any written consent of Holders under this
Section 9(b) to approve the particular form of any proposed amendment, but it
shall be sufficient if such written consent shall approve the substance
thereof. "Board Resolution" means a resolution, certified by the secretary or an
assistant secretary of the Company to have been duly
 
 
 
12

--------------------------------------------------------------------------------


adopted by the Board of Directors and to be in full force and effect on the date
of such certification, and delivered to the Paying Agent.
 
(c)           The unanimous consent of each and every Holder affected shall be
required for any amendment pursuant to which the amount of cash payable in
consideration for the Nebido CCCPs would be decreased.
 
(d)           Promptly after the execution by the Company of any amendment
pursuant to the provisions of this Section 9, the Company shall mail by first
class mail, postage prepaid, a notice thereof to the Holders at their addresses
as they shall appear on the Nebido CCCP Register, setting forth in general terms
the substance of such amendment.
 
(e)           Upon the execution of any amendment in accordance with this
Section 9, this Agreement shall be modified in accordance therewith, such
amendment shall form a part of this Agreement for all purposes and every Holder
shall be bound thereby.
 
(f)           The Paying Agent shall be entitled to receive and shall be fully
protected in relying upon an officers' certificate and opinion of counsel as
conclusive evidence that any such amendment or supplement is authorized or
permitted hereunder, that it is not inconsistent herewith, and that it will be
valid and binding upon the Company in accordance with its terms.
 
Section 10.  Enforcement of Rights of Holders.  Any actions seeking enforcement
of the rights of Holders hereunder may be brought either by the Paying Agent or
the Holders of a majority of outstanding and unpaid Nebido CCCPs.
 
Section 11.  Company May Consolidate, Etc.
 
(a)           The Company shall not consolidate with or merge into any other
Person (as defined in the Merger Agreement) or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, unless:
 
(i)             The board of directors of the Company shall have determined
that, following such transaction, such Person would reasonably be expected to be
able to carry out the obligations of the Company hereunder;
 
(ii)            the Person formed by such consolidation or into which the
Company is merged or the Person that acquires by conveyance or transfer, or that
leases, the properties and assets of the Company substantially as an entirety
(the "Surviving Person") shall, by a supplemental contingent consideration
payment agreement or
 
 
 
13

--------------------------------------------------------------------------------


other acknowledgment executed and delivered to the Paying Agent, expressly
assume payment of amounts on all the Nebido CCCPs and the performance of every
duty, obligation liability and covenant of this Agreement on the part of the
Company to be performed or observed in the manner prescribed herein; and
 
(iii)           the Company has delivered to the Paying Agent a Certificate
executed by the Chief Executive Officer of the Company, stating that such
consolidation, merger, conveyance, transfer or lease complies with this Section
11 and that all conditions precedent herein provided for relating to such
transaction have been complied with.
 
             (b)         Upon any consolidation of or merger by the Company with
or into any other Person, or any conveyance, transfer or lease of the properties
and assets substantially as an entirety to any Person in accordance with Section
11(a) hereof, the Surviving Person shall succeed to, and be substituted for, and
may exercise every right and power of, the Company under this Agreement with the
same effect as if the Surviving Person had been named as the Company herein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the Nebido
CCCPs.
 
             (c)         In the event that (i) the Company shall enter into any
definitive agreement with respect to a consolidation or merger (whether by
proxy, tender offer or otherwise) involving the Company and for which approval
of stockholders of the Company is required, or of the conveyance or transfer of
the properties and assets of the Company substantially as an entirety, or a
tender offer or exchange offer for shares of its common stock; or (ii) the
Company shall file (or have filed against it) for the voluntary or involuntary
dissolution, liquidation or winding up of the Company, then the Company shall
give prompt written notice to the Paying Agent and shall cause the Paying Agent,
on behalf of and at the expense of the Company to give to each Holder of a
Nebido CCCP at his, her or its address appearing on the Nebido CCCP Register, at
least 10 days prior to the applicable record date for such transaction, or the
date of the event in the case of events for which there is no record date, by
first-class mail, postage prepaid, a written notice stating (i) the date on
which any such consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up is reasonably expected to become effective or
consummated or (ii) the initial expiration date set forth in any tender offer or
exchange offer for shares of the Company's common stock.  The failure by the
Company or the Paying Agent to give such notice or any defect therein shall not
affect the legality or validity of any consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any such
action.
 
 
14

--------------------------------------------------------------------------------


 
 
             (d)         The provisions of this Section 11 shall apply to
successive transactions.
 
Section 12.  Certain Rights of the Paying Agent.  The Paying Agent undertakes
the duties and obligations imposed by this Agreement upon the following terms
and conditions, by all of which the Company and the Holders, by their acceptance
of the Nebido CCCPs, shall be bound:
 
(a)           The statements contained herein and in any notice delivered by the
Company shall be taken as statements of the Company, and the Paying Agent
assumes no responsibility for the correctness of any of the same except such as
describe the Paying Agent or any action taken by it.  The Paying Agent assumes
no responsibility with respect to the distribution of the Nebido CCCPs except as
herein otherwise provided.
 
(b)           The Paying Agent shall not be responsible for any failure of the
Company to comply with the covenants contained in this Agreement to be complied
with by the Company.
 
(c)           The Paying Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either by itself
(through its employees) or by or through its attorneys or agents (which shall
not include its employees) and shall not be responsible for the misconduct of
any agent appointed with due care.
 
(d)           The Paying Agent may consult at any time with legal counsel
satisfactory to it (who may be counsel for the Company), and the Paying Agent
shall incur no liability or responsibility to the Company or to any Holder in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in accordance with the opinion or the advice of such counsel.
 
(e)           Whenever in the performance of its duties under this Agreement the
Paying Agent shall deem it necessary or desirable that any fact or matter be
proved or established by the Company prior to taking or suffering any action
hereunder, such fact or matter (unless such evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, one of the Vice
Presidents, the Treasurer or the Secretary of the Company and delivered to the
Paying Agent; and such certificate shall be full authorization to the Paying
Agent for any action taken or suffered in good faith by it under the provisions
of this Agreement in reliance upon such certificate.
 
 
15

--------------------------------------------------------------------------------


 
 
(f)           The Company agrees to pay the Paying Agent reasonable compensation
for all services rendered by the Paying Agent in the performance of its duties
under this Agreement, to reimburse the Paying Agent for all expenses, taxes and
governmental charges and other charges of any kind and nature incurred by the
Paying Agent (including reasonable fees and expenses of the Paying Agent's
counsel and agents) in the performance of its duties under this Agreement, and
to indemnify the Paying Agent and save it harmless against any and all
liabilities, including judgments, costs and counsel fees, for anything done or
omitted by the Paying Agent in the performance of its duties under this
Agreement, except as a result of the Paying Agent's negligence or bad faith.
 
(g)           The Paying Agent shall be under no obligation to institute any
action, suit or legal proceeding or to take any other action likely to involve
expense unless the Company or one or more Holders shall furnish the Paying Agent
with reasonable security and indemnity satisfactory to the Paying Agent for any
costs and expenses which may be incurred, but this provision shall not affect
the power of the Paying Agent to take such action as the Paying Agent may
consider proper, whether with or without any such security or indemnity.  All
rights of action under this Agreement may be enforced by the Paying Agent, and
any such action, suit or proceeding instituted by the Paying Agent shall be
brought in its name as Paying Agent, and any recovery of judgment shall be for
the ratable benefit of the Holders, as their respective rights or interests may
appear.
 
(h)           The Paying Agent and any stockholder, director, officer or
employee of the Paying Agent may buy, sell or deal in any other securities of
the Company or become pecuniarily interested in any transactions in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Paying Agent under this
Agreement or such director, officer or employee.  Nothing herein shall preclude
the Paying Agent from acting in any other capacity for the Company or for any
other legal entity including, without limitation, acting as transfer agent or as
a lender to the Company or an affiliate thereof.
 
(i)           The Paying Agent shall act hereunder solely as agent, and its
duties shall be determined solely by the provisions hereof.  The Paying Agent
shall not be liable for anything which it may do or refrain from doing in
connection with this Agreement except for its own negligence or bad faith.
 
(j)           The Paying Agent will not incur any liability or responsibility to
the Company or to any Holder for any action taken in reliance on any notice,
resolution, waiver, consent, order, certificate, or other paper, document or
instrument reasonably believed by it to be genuine and to have been signed, sent
or presented by the proper party or parties.
 
 
16

--------------------------------------------------------------------------------


 
 
(k)           The Paying Agent shall not be under any responsibility in respect
of the validity of this Agreement or the execution and delivery hereof (except
the due execution hereof by the Paying Agent) or in respect of the validity of
any Nebido CCCP.
 
(l)           The Paying Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Chairman of the Board, the Chief Executive Officer President, the Chief
Financial Officer, any Vice President or the Secretary of the Company, and to
apply to such officers for advice or instructions in connection with its duties,
and shall not be liable for any action taken or suffered to be taken by it in
good faith and without negligence in accordance with instructions of any such
officer or officers.
 
Section 13.  Designation; Removal; Successor Paying Agent.  The Paying Agent may
resign at any time and be discharged from its duties under this Agreement by
giving to the Company 30 days' notice in writing.  The Company may remove the
Paying Agent or any successor Paying Agent by giving to the Paying Agent or
successor Paying Agent 30 days' notice in writing.  If the Paying Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
shall appoint a successor to the Paying Agent.  If the Company shall fail to
make such appointment within a period of 30 days after such removal or after it
has been notified in writing of such resignation or incapacity by the resigning
or incapacitated Paying Agent or by any Holder (whose name shall appear in the
Nebido CCCP Register), then any Holder may apply to any court of competent
jurisdiction for the appointment of a successor to the Paying Agent.  Pending
appointment of a successor Paying Agent, either by the Company or by such court,
the duties of the Paying Agent shall be carried out by the Company.  Any
successor Paying Agent, whether appointed by the Company or such a court, shall
be a bank or trust company in good standing, incorporated under the laws of the
United States of America or any State thereof or the District of Columbia and
having at the time of its appointment as Paying Agent a combined capital and
surplus of at least $10,000,000.  After appointment, the successor Paying Agent
shall be vested with the same powers, rights, duties and responsibilities as if
it had been originally named as Paying Agent without further act or deed; but
the former Paying Agent shall deliver and transfer to the successor Paying Agent
any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for such purpose.  In the
event of such resignation or removal, the Company or the successor Paying Agent
shall mail by first class mail, postage prepaid, to each Holder, written notice
of such removal or resignation and the name and address of such successor Paying
Agent.  Failure to file any notice provided for in this Section 13, however, or
any defect therein, shall not affect the legality or validity of the resignation
or removal of the Paying Agent or the appointment of the successor Paying Agent,
as the case may be.
 
 
 
17

--------------------------------------------------------------------------------


 
Section 14.  Successors.  All the covenants and provisions of this Agreement by
or for the benefit of the Company, the Paying Agent or any Holder shall bind and
inure to the benefit of their respective successors, assigns, heirs and personal
representatives.
 
Section 15.  Termination; Effect of Termination.
 
(a)           Subject to the resolution of any disputes in accordance with
Sections 7(l) and 21 hereof, in the event that the Approval With Label Milestone
Date or the Approval Without Label Date shall not have occurred on or prior to
the Approval Deadline, this Agreement shall terminate at 5:00 p.m., New York
City time, on the Approval Deadline.
 
(b)           In the event that the Approval With Label Milestone Date shall
have occurred prior to the Approval Deadline, this Agreement will terminate at
5:00 p.m., New York City time, on the payment date set forth in any certificate
delivered pursuant to Section 7(b)(i) hereof.
 
(c)           Subject to the resolution of any disputes in accordance with
Sections 7(l) and 21 hereof, in the event that the Approval Without Label
Milestone Date shall have occurred prior to the Approval Deadline, this
Agreement will terminate at 5:00 p.m., New York City time, on the earlier of (i)
the payment date set forth in any certificate delivered pursuant to Section
7(c)(iv) hereof and (ii) the Termination Date.
 
(d)           Notwithstanding anything to the contrary contained herein, the
indemnification contained in Section 12(f) hereof shall survive termination of
this Agreement.
 
(e)           Upon termination of this Agreement, each Nebido CCCP shall become
void, and all rights thereunder and all rights in respect thereof under this
Agreement shall cease.
 
Section 16.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflict of laws
thereof.
 
Section 17.  Benefits of this Agreement.  Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Paying Agent and the Holders any legal or equitable right, remedy or claim under
this Agreement; but this Agreement shall be for the sole and exclusive benefit
of the Company, the Paying Agent and the Holders.
 
 
 
18

--------------------------------------------------------------------------------


 
 
Section 18.  Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
 
Section 19.  Headings.  The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 20.  Additional Covenants.
 
 (a)            List of Holders.  The Company shall furnish or cause to be
furnished to the Paying Agent (a) in such form as Company receives from its
transfer agent (or other agent performing similar services for Company), the
names and addresses of the Holders within five business days of the Effective
Time, and (b) at such times as the Paying Agent may request in writing, within
five business days after receipt by Company of any such request, a list, in such
form as the Company receives from its transfer agent (or other agent performing
similar services for Company), of the names and the addresses of the Holders as
of a date not more than 15 days prior to the time such list is furnished.
 
 (b)           Ability To Make Prompt Payment.  Neither the Company nor any of
its subsidiaries shall enter into any agreement that would restrict the
Company's right to be able to promptly make or cause to be made payments to the
Holders under this Agreement or otherwise restrict the Company's ability to fund
or cause to be funded such payments.
 
Section 21.  Negotiation; Arbitration.
 
(a)           Prior to any arbitration pursuant to Section 21(b) hereof, the
Company, the Paying Agent and any Holder or Holders of at least 20% in the
aggregate of the outstanding Nebido CCCPs shall negotiate in good faith for a
period of 30 days to resolve any controversy or claim arising out of or relating
to this Agreement, or the alleged breach thereof.
 
(b)           After expiration of the 30-day period contemplated by Section
21(a) hereof, such controversy or claim, including any claims for breach of this
Agreement, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The Company, the Paying Agent and any Holder or Holders of
at least 20% in the aggregate of the outstanding Nebido CCCPs may initiate an
arbitration for any matter relating to this Agreement. The number of arbitrators
shall be three. Within 15 days after the commencement of arbitration, each party
shall select one person to act
 
 
19

--------------------------------------------------------------------------------


as arbitrator, and the two selected shall select a third arbitrator within 15
days of their appointment. If the arbitrators selected by the parties are unable
or fail to agree upon the third arbitrator, the third arbitrator shall be
selected by the American Arbitration Association. The place of the arbitration
shall be New York, New York, and the arbitration shall be conducted in such a
manner so that the written opinion of the arbitrators is given with 180 days
after the arbitrators are selected. The arbitrators shall be lawyers or retired
judges with experience in the life sciences industry and with mergers and
acquisitions. Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both parties.  All fees and
expenses incurred in connection with any arbitration, including the costs and
expenses billed by the arbitrators in connection with the performance of their
duties described herein shall be paid by the party or parties against whom the
arbitrators rule.
 
Any award payable in favor of the Holder or Paying Agent as a result of
arbitration shall be distributed to the Holders on a pro rata basis, based on
the number of Nebido CCCPs held by each Holder.
 
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.




                [PARENT]




                By: ____________________________________                                                         
                Name:
                Title:




                [PAYING AGENT]


                as Paying Agent




                By:
____________________________________                                                          
                     Name:
                  Title:

